Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 1/29/2020. Claims 1-20 are pending in the case. Claims 1, 15, and 18 are written in independent form.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (U.S. Pre-Grant Publication No. 2019/0095472) and further in view of Shah et al. (U.S. Pre-Grant Publication No. 2014/0344279, hereinafter referred to as Shah) and Koral et al. (U.S. Pre-Grant Publication No. 2020/0112574, hereinafter referred to as Koral).

Regarding Claim 1:
Griffith teaches an apparatus comprising:
at least one processing device comprising a processor coupled to a memory (Para. [0090]);
the at least one processing device being configured to perform steps of (Para. [0090]):
obtaining a plurality of data records associated with an enterprise system, each of the plurality of data records comprising at least one string associated with at least one attribute;
Griffith teaches data ingestion controller 20 ingesting data records “to determine data attributes…with which to determine degrees of similarity among subsets of data” (Para. [0020]). Griffith further teaches different datatypes in the dataset including strings (Para. [0027]).
generating at least one similarity matrix for the strings associated with the at least one attribute, wherein entries of the at least one similarity matrix comprise values characterizing similarity between the respective pairs of the strings associated with the at least one attribute;
Griffith teaches “for each group of similarly-compressed data values, dataset joinability analyzer 160 may identify at least one target compressed data value from the group of similarly-compressed data values, and aggregate each of the target compressed data values 103 to form a similarity matrix” and “may identify at least one target compressed data value from each group of similarly-compressed data values for each of graph-based datasets 191, 192, 193, and194, and may further aggregate each of the target compressed data values 105a, 105b, 105c, and 105d to form similarity matrices for graph-based datasets” (Para. [0020]).
constructing at least one graph network of the plurality of data records based at least in part on the at least one matrix, wherein the at least one graph network comprises edging connecting pairs of the plurality of data records based at least in part on values of entries in the at least one matrix;
Griffith teaches forming “one or more links or associations…between ingested columnar data and a subset of a graph” where “links may be formed among the ingested columnar data, which is converted into a graph-based data format, and a subset of a graph-based data arrangement” (Para. [0039]). thereby teaching constructing a graph network based on a matrix representing similarities/edges

Griffith explicitly teaches all of the elements of the claimed invention as stated above except:
applying a thresholding filter to values in the entries of the at least one similarity matrix to create at least one adjacency matrix;
performing at least one clustering operation on the at least on graph network to identify one or more clusters of the plurality of data records for the at least one attribute; and
initiating at least one remedial action in the enterprise system responsive to identifying a given cluster comprising a given subset of the plurality of data records.

However, in the related field of endeavor of document clustering, Shah teaches:
applying a thresholding filter to values in the entries of the at least one similarity matrix to create at least one adjacency matrix;
Shah teaches transforming a similarity matrix to an adjacency matrix for each corpus pairing by applying a threshold T (Para. [0054])
performing at least one clustering operation on the at least on graph network to identify one or more clusters of the plurality of data records for the at least one attribute; and
Shah teaches “if the common neighbors similarity exceeds a threshold, the at least two corpora of documents are merged into a cluster of documents” (Para. [0054]) thereby teaching a clustering operation on a graph network of to identify clusters of corpora comprising at least one similar attribute.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Shah and Griffith at the time that the claimed invention was effectively filed, to have combined the natural language processing, as taught by Shah, with the system and method for determining degrees of similarity between at least a subset of data associated with an ingested dataset and one or more equivalent or similar subsets of data associated with one or more graph-based data arrangements, as taught by Griffith.
One would have been motivated to make such combination because while Griffith teaches ingesting datasets in formats including free-form and unstructured data formats (Para. [0068]), Shah teaches how to process free-form and unstructured data by teaching processing natural language in documents “using language model techniques known in the art, such as OpenNLP’s sentence boundary recognizer” with “the advantage that different lexical representations are reduced to their root form” (Para. [0087]).

Griffith and Shah explicitly teach all of the elements of the claimed invention as stated above except:
initiating at least one remedial action in the enterprise system responsive to identifying a given cluster comprising a given subset of the plurality of data records.

However, in the related field of endeavor of document clustering, Shah teaches:
initiating at least one remedial action in the enterprise system responsive to identifying a given cluster comprising a given subset of the plurality of data records.
Koral teaches “processing system 104 may then apply remedial actions which are specific to certain types of attacks or other anomalous traffic” where “depending upon the cluster to which the compressed vector representation is assigned, the processing system 104 may implement a type of remedial action that is specific to the type of anomaly” (para. [0046]).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Koral, Shah and Griffith at the time that the claimed invention was effectively filed, to have combined the malicious traffic and benign traffic mitigation, as taught by Koral, with the natural language processing, as taught by Shah, and the system and method for determining degrees of similarity between at least a subset of data associated with an ingested dataset and one or more equivalent or similar subsets of data associated with one or more graph-based data arrangements, as taught by Griffith.
One would have been motivated to make such combination because Koral teaches performing mitigation techniques that aim at blocking malicious traffic and benign traffic (Para. [0014]) through remedial actions specific to certain types of attacks or other anomalous traffic (Para. [0046]) and it would have been obvious to a person having ordinary skill in the art that increasing security in a system and mitigating negative events will improve the reliability of the system to operate as intended.


Regarding Claim 2:
Griffith, Shah, and Koral further teach:
wherein generating the at least one similarity matrix comprises performing string similarity calculations for pairs of the strings.
Shah teaches using n-gram model to estimate the probability of sequences in corpora (Para. [0084]) because “compared to data stored in a structured data model like a database or annotated/tagged documents, it is typical for unstructured text to be higher dimensional and require further pre-processing” (Para. [0011]). Therefore, Shah teaches performing string, or sentence, similarity calculations when calculating a common neighbors similarity measurement.

Regarding Claim 3:
Griffith, Shah, and Koral further teach:
wherein the string similarity calculations comprise one or more edit distance calculations.
Griffith teaches “in at least one example, a degree of similarity may be a function of, or equivalent to, a Jaccard distance” (Para. [0056]).

Regarding Claim 5:
Griffith, Shah, and Koral further teach:
wherein the thresholding filter comprises a shifted Heaviside unit step function.
Shah teaches the thresholding filter comprising a shifted Heaviside unit step function by teaching the threshold T in formula (2) (Para. [0054]).

Regarding Claim 6:
Griffith, Shah, and Koral further teach:
wherein applying the thresholding filter comprises setting entries of the at least one similarity matrix with values below a designated threshold to a first value and setting entries of the at least one similarity matrix with values at or above the designated threshold to a second value.
Shah teaches the applying the thresholding filter to a similarity matrix using threshold T in formula (2)  to set entries with values below the threshold T to a first value and setting entries with values above the threshold T to a second value (Para. [0054]).

Regarding Claim 7:
Griffith, Shah, and Koral further teach:
wherein constructing the at least one graph network comprises connecting pairs of the plurality of data records having entries in the at least one adjacency matrix with the second value, and refraining from connecting pairs of the plurality of data records having entries in the at least one adjacency matrix with the first value.
Shah teaches in equation (2) when the entry is less than a threshold, Aij is set to 0, and when the entry is greater than a threshold, Aij is set to 1 (Para. [00554]) thereby teaching refraining from connecting pairs that are below the threshold T.


Regarding Claim 9:
Griffith, Shah, and Koral further teach:
wherein the plurality of data records are associated with a plurality of assets of an information technology infrastructure associated with the enterprise system,
the plurality of assets comprising at least one of physical and virtual computing resources in the information technology infrastructure, and
Koral teaches “those skilled in the art will realize that the system 100 may be implemented in a different form than that which is illustrated in FIG. 1, or may be expanded by including additional endpoint devices, access networks, network elements, application servers, etc. without altering the scope of the present disclosure” (Para. [0047]) thereby teaching assets as physical and virtual computing resources in an IT infrastructure associated with an enterprise system which are being monitored.
wherein initiating the at least one remedial action in the enterprise system comprises at least one of:
applying one or more security hardening procedures to one or more of the plurality of assets associated with the given subset of the plurality of data records in the given cluster; and
modifying a configuration of one or more of the plurality of assets associated with the given subset of the plurality of data records in the given cluster.
Koral teaches:
“processing system 104 may then apply remedial actions which are specific to certain types of attacks or other anomalous traffic. For instance, the encoder-decoder neural network may be applied to an input aggregate vector for new network traffic data, the compressed vector representation may be generated and clustered, and then depending upon the cluster to which the compressed vector representation is assigned, the processing system 104 may implement a type of remedial action that is specific to the type of anomaly.” (Para. [0046]).

Regarding Claim 10:
Griffith, Shah, and Koral further teach:
wherein the plurality of data records are associated with a plurality of users of the enterprise system, and
Koral teaches
“The at least one additional remedial action may involve blocking DNS traffic from one or more clients associated with the additional DNS traffic records from which the additional input aggregate vector is derived, directing queries from DNS resolver(s) associated with the additional DNS traffic records from which the additional input aggregate vector is derived to a different DNS authoritative server, blocking, dropping, or redirecting additional types of traffic from the client(s) and/or DNS resolver(s) associated with the additional DNS traffic records from which the additional input aggregate vector is derived, and so forth.” (Para. [0077]).
wherein initiating the at least one remedial action in the enterprise system comprises at least one of:
blocking access, by one or more of the plurality of users associated with the given subset of the plurality of data records in the given cluster, to one or more of a plurality of assets of the enterprise system, the plurality of assets comprising at least one of physical and virtual computing resources in an information technology infrastructure associated with the enterprise system; and
Koral teaches
“The at least one additional remedial action may involve blocking DNS traffic from one or more clients associated with the additional DNS traffic records from which the additional input aggregate vector is derived, directing queries from DNS resolver(s) associated with the additional DNS traffic records from which the additional input aggregate vector is derived to a different DNS authoritative server, blocking, dropping, or redirecting additional types of traffic from the client(s) and/or DNS resolver(s) associated with the additional DNS traffic records from which the additional input aggregate vector is derived, and so forth.” (Para. [0077]).
monitoring subsequent access, by one or more of the plurality of users associated with the given subset of the plurality of data records in the given cluster, to one or more of the plurality of assets of the enterprise system.
Koral teaches denying access to DNS authoritative servers to prevent clients from accessing the website (Para. [0014]) thereby teaching monitoring subsequent access by users to assets in order to achieve this.

Regarding Claim 11:
Griffith, Shah, and Koral further teach:
wherein each of the plurality of data records comprises a first string associated with a first attribute and a second string associated with a second attribute.
Griffith teaches 
“data 163 or any other data may specify a classification type, which may be described as a “classification,” or an “entity class,” under which data may be categorized. Examples of classification types include postal zip codes, industry sector codes, such as NACIS (“North American Cartographic Information Society”) codes or SIC (“Standard Industrial Classification”) codes, country codes (e.g., two-character, three-character, etc.), airport codes, animal taxonomies (e.g., classifications of “fish” or any other animal), state codes (e.g., two-letter abbreviation, such as TX for Texas, etc.), medical codes, such as ICD (“International Classification of Diseases”) codes, including the ICD-10-CM revision, airport codes, such as three-letter “IATA” codes defined by the International Air Transport Association, and the like” (Para. [0024]).

Regarding Claim 12:
Griffith, Shah, and Koral further teach:
generating the at least one similarity matrix comprises generating a first similarity matrix for the first strings associated with the first attribute and a second similarity matrix for the second strings associated with the second attribute;
Shah teaches generating matrices based on corpora of documents containing “conceptually related portions of text” (Para. [0052] & Fig. 2) where a common neighbors similarity measurement is calculated between the at least two corpora of documents” and “the common neighbors similarity measurement utilizes hierarchical clustering” (Para. [0053]) thereby teaching multiple similarity matrices for different portions of text associated with difference concepts.
applying the thresholding filter to values in the entries of the at least one similarity matrix to create the at least one adjacency matrix comprises applying a first thresholding filter to values in entries of the first similarity matrix to generate a first adjacency matrix and applying a second thresholding filter to values in entries of the second similarity matrix to generate second adjacency matrix; and
Shah teaches transforming a similarity matrix to an adjacency matrix for each corpus pairing by applying a threshold T (Para. [0054]). Shah further teaches “if the common neighbors similarity exceeds a threshold, the at least two corpora of documents are merged into a cluster of documents” (Para. [0054]) thereby teaching a clustering operation on a graph network of to identify clusters of corpora comprising at least one similar attribute.
Shah teaches in equation (2) when the entry is less than a threshold, Aij is set to 0, and when the entry is greater than a threshold, Aij is set to 1 (Para. [00554]) thereby teaching refraining from connecting pairs that are below the threshold T.
Therefore, Shah teaches addressing each corpus pairing separately and thus when two different pairings containing different conceptually related portions of texts are analyzed, they are done so separately and thus done by applying a first thresholding filter for a first analysis of a first corpora of first conceptually-related portions of text and applying a second thresholding filter for a second analysis of second corpora of a second conceptually-related portions of text.
constructing the at least one graph network of the plurality of data records based at least in part on the at least one adjacency matrix comprising constructing a first graph network based at least in part on the first adjacency matrix and constructing a second graph network based at least in part on the second adjacency matrix.
Griffith teaches forming “one or more links or associations…between ingested columnar data and a subset of a graph” where “links may be formed among the ingested columnar data, which is converted into a graph-based data format, and a subset of a graph-based data arrangement” (Para. [0039]). Therefore, Griffith teaches constructing multiple graph networks for different concepts that are taught by Shah’s conceptually-related portions of text.
performing at least one clustering operation on the at least one graph network to identify one or more clusters of the plurality of data records for the at least one attribute; and
Shah teaches “if the common neighbors similarity exceeds a threshold, the at least two corpora of documents are merged into a cluster of documents” (Para. [0054]) thereby teaching a clustering operation on a graph network of to identify clusters of corpora comprising at least one similar attribute.

Regarding Claim 13:
Griffith, Shah, and Koral further teach:
the at least one graph network comprises a first graph network for the first attribute and a second graph network for the second attribute;
Shah teaches transforming a similarity matrix to an adjacency matrix for each corpus pairing by applying a threshold T (Para. [0054]). Shah further teaches “if the common neighbors similarity exceeds a threshold, the at least two corpora of documents are merged into a cluster of documents” (Para. [0054]) thereby teaching a clustering operation on a graph network of to identify clusters of corpora comprising at least one similar attribute. Shah teaches in equation (2) when the entry is less than a threshold, Aij is set to 0, and when the entry is greater than a threshold, Aij is set to 1 (Para. [00554]) thereby teaching refraining from connecting pairs that are below the threshold T.
Griffith teaches forming “one or more links or associations…between ingested columnar data and a subset of a graph” where “links may be formed among the ingested columnar data, which is converted into a graph-based data format, and a subset of a graph-based data arrangement” (Para. [0039]). Therefore, Griffith teaches constructing multiple graph networks for different concepts that are taught by Shah’s conceptually-related portions of text.
performing the at least one clustering operation on the at least one graph network comprises identifying a first set of one or more clusters of the plurality of data records in the first graph network for the first attribute and identifying a second set of one or more clusters of the plurality of data records in the second graph network for the second attribute; and
Shah teaches “if the common neighbors similarity exceeds a threshold, the at least two corpora of documents are merged into a cluster of documents” (Para. [0054]) thereby teaching a clustering operation on a graph network of to identify clusters of corpora comprising at least one similar attribute.
initiating the at least one remedial action in the enterprise system is responsive to identifying a given one of the plurality of data records that is in a first cluster with a first subset of the plurality of data records for the first attribute and is in a second cluster with a second subset of the plurality of data records for the second attribute.
Koral teaches “processing system 104 may then apply remedial actions which are specific to certain types of attacks or other anomalous traffic” where “depending upon the cluster to which the compressed vector representation is assigned, the processing system 104 may implement a type of remedial action that is specific to the type of anomaly” (para. [0046]). Therefore, Koral teaches multiple clusters since the remedial action depends “upon the cluster to which the compressed vector representations is assigned”.


Regarding Claim 14:
Griffith, Shah, and Koral further teach:
wherein the first attribute comprises a mailing address and the second attribute comprises a name.
Griffith teaches:
“data 163 or any other data may specify a classification type, which may be described as a “classification,” or an “entity class,” under which data may be categorized. Examples of classification types include postal zip codes, industry sector codes, such as NACIS (“North American Cartographic Information Society”) codes or SIC (“Standard Industrial Classification”) codes, country codes (e.g., two-character, three-character, etc.), airport codes, animal taxonomies (e.g., classifications of “fish” or any other animal), state codes (e.g., two-letter abbreviation, such as TX for Texas, etc.), medical codes, such as ICD (“International Classification of Diseases”) codes, including the ICD-10-CM revision, airport codes, such as three-letter “IATA” codes defined by the International Air Transport Association, and the like” (Para. [0024]).
Griffith further teaches:
“In various examples, the zip codes for states in the central time zone may be more relevant than stored datasets including subsets of data including zip codes for all 50 states plus U.S. territories (e.g., Guam, Puerto Rico, etc.). States in the central time zone include at least Alabama, Arkansas, Minnesota, Wisconsin, Illinois, Missouri, Arkansas, Oklahoma, and Texas. A degree of similarity, according to some implementations, may describe or indicate a computed amount of “overlap” or “coverage” between a column of Texas zip code data and other subsets of data in datasets that may include individual state zip codes (e.g., Texas zip codes), zip codes for central time zone states, postal codes of the 50 U.S. states, postal codes for U.S. states and territories, and/or international postal codes.” (Para. [0036])

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claims 11 and 12.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claims 11 and 13.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claims 11 and 12.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claims 11 and 13.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith, Shah, and Koral, and further in view of Ishakian et al. (U.S. Pre-Grant Publication No. 2017/0111245, hereinafter referred to as Ishakian).

Regarding Claim 4:
Griffith, Shah, and Koral explicitly teach all of the elements of the claimed invention as stated above except:
wherein the one or more edit distance calculations comprises at least one of a Levenshtein edit distance calculation and a Jaro-Winkler edit distance calculation.

However, in the related field of endeavor of data clustering, Ishakian teaches:
wherein the one or more edit distance calculations comprises at least one of a Levenshtein edit distance calculation and a Jaro-Winkler edit distance calculation.
Ishakian teaches a Levenshtein edit distance (Para. [0067]).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Ishakian, Koral, Shah and Griffith at the time that the claimed invention was effectively filed, to have combined the process mining on event logs, as taught by Ishakian, with the malicious traffic and benign traffic mitigation, as taught by Koral, the natural language processing, as taught by Shah, and the system and method for determining degrees of similarity between at least a subset of data associated with an ingested dataset and one or more equivalent or similar subsets of data associated with one or more graph-based data arrangements, as taught by Griffith.
One would have been motivated to make such combination because Ishakian teaches “it is possible perform process mining on the event logs to discover, i.e., to understand what is happening, monitor, i.e., to see if the executions follow what was agreed upon” (Para. [0004]) and it would have been obvious to a person having ordinary skill in the art that processing event logs would be an additional source of monitored information for detecting and mitigating security events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith, Shah, and Koral, and further in view of Non-Patent Literature Jaya Sreevalsan-Nair et al., "NodeTrix-CommunityHierarchy: Techniques for Finding Hierarchical Communities for Visual Analytics of Small-World Networks", 2017, VISIGRAPP (Year: 2017), hereinafter referred to as Jaya.

Regarding Claim 8:
Griffith, Shah, and Koral explicitly teach all of the elements of the claimed invention as stated above except:
wherein performing the at least one clustering operation comprises performing community detection on the at least one graph network to identify the one or more clusters of the plurality of data records for the given attribute, the community detecting algorithm comprising a Louvain community detection algorithm.

However, in the related field of endeavor of finding hierarchical communities for visual analytics, Jaya teaches:
wherein performing the at least one clustering operation comprises performing community detection on the at least one graph network to identify the one or more clusters of the plurality of data records for the given attribute, the community detecting algorithm comprising a Louvain community detection algorithm.
Jaya teaches performing community detection using modularity-based methods (e.g., Louvain) (Page 3 Section III: Hierarchical Communities).

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Jaya, Koral, Shah and Griffith at the time that the claimed invention was effectively filed, to have combined the community detection, as taught by Jaya, with the malicious traffic and benign traffic mitigation, as taught by Koral, the natural language processing, as taught by Shah, and the system and method for determining degrees of similarity between at least a subset of data associated with an ingested dataset and one or more equivalent or similar subsets of data associated with one or more graph-based data arrangements, as taught by Griffith.
One would have been motivated to make such combination because Jaya teaches using metadata to uncover closely-knit communities in a matrix space (Page 3 Section III) and it would have been obvious to a person having ordinary skill in the art that using metadata for analysis of a matrix space would provide further information to better analyze the matrix space.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sriharai et al. (U.S. Pre-Grant Publication No. 2011/0106807) teaches systems and methods for disambiguating entities, by generating entity profiles and extracting information from multiple documents to generate a set of entity profiles, determining equivalence within the set of entity profiles using similarity matching algorithms, and integrating the information in the correlated entity profiles.
Alqadah (U.S. Pre-Grant Publication No. 2015/0331936) teaches a system to automatically enhance, tag, classify, categorize, cluster and index products described in unstructured text-based electronic documents. The system and method incorporate the use of text normalization, regular expressions, product number matching rules, text segmentation, entity detection, language models, predictive modeling, hierarchal subspace clustering, formal concept analysis, and a weighted combination of all techniques to detect and infer knowledge extracted from a digital version of raw, unstructured product text. Knowledge extracted and inferred comprises knowledge units including: main conceptual entity, entity text patterns, product language models, and conceptual hierarchies.
Wnek (U.S. Pre-Grant Publication No. 2006/0242140) teaches computer-based method for automatically identifying clusters of conceptually-related documents in a collection of documents, including the following steps: generating a document-representation of each document in an abstract mathematical space; identifying a plurality of document clusters in the collection of documents based on a conceptual similarity between respective pairs of the document-representations, wherein each document cluster is associated with an exemplary document and a plurality of other documents; and identifying a non-intersecting document cluster from among the plurality of document clusters based on (i) a conceptual similarity between the document-representation of the exemplary document and the document-representation of each document in the non-intersecting cluster and (ii) a conceptual dissimilarity between a cluster-representation of the non-intersecting document cluster and a cluster-representation of each other document cluster. Variants of the method enable creating hierarchy of clusters and conducting incremental updates of preexisting hierarchical structures.
Love et al. (U.S. Patent No. 9,740,368) teaches obtaining a graph to be visually represented in a graphical user interface of a client computing device; obtaining a set of text labels each corresponding to a respective collection of the nodes; determining a two dimensional or higher layout of the icons in the visual representation; segmenting the field of view into a plurality of segments; determining which icons are disposed within each of the segments of the field of view; determining positions of the text labels in the visual representation relative to one or more icons representing nodes in the respective collection of nodes based on the segment of the field of view in which the one or more icons representing nodes in the respective collection are disposed; and causing the visual representation to be displayed.
Nagatsuka et al. (U.S. Patent No. 7,194,471) teaches a document classification system and method reflects operator's intention in a result of classification of document so that an accurate result of classification can be achieved. The document to be classifies has contents contains a plurality of items. At least one of the items contained in the document is designated. The document data is converted into converted data so that the converted data contains only data corresponding to the designated item. Classification of the document is done by using the converted data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        6/17/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154